number release date id office uilc cca-916134-10 ------------- from ------------------ sent thursday pm to ---------------- cc -------------------------------------- subject lpg credits you asked questions regarding the alternative_fuel credit for lpg used in fork lifts for the periods when the credit was in effect you first asked whether the claim can be made on just a form_4136 or whether cents per gallon needed to be made on form_720 and the remainder taken on form_4136 you also asked if the claimant needed to be registered at the time the fuel was used or whether could it register later and file amended returns first if the claimant is a form_720 filer for any sec_4041 tax then it has to offset that liability first on the form_720 and may take the remainder on either the form_8849 or the form_4136 if the claimant is not a form_720 filer for any sec_4041 tax it can claim the whole amount on the form_4136 second it can make a claim for any open_year for which the credit was available after it gets a registration number
